Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/23/22 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 8, 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2).
	Regarding claim 1, Batten discloses a load distribution apparatus comprising: a weight receiving portion, the weight receiving portion comprising a first bar and a second bar (see Figure 1), each with a downwardly extending portion, an upwardly extending portion, and a bottom portion connecting the downwardly extending portion and the upwardly extending portion (see Figure 3), the bottom portion including a contact surface adapted to receive one or more items to be carried by the user, the first and second bars being connected by a cross bar (see Figure 1); wherein the downwardly extending portion includes a straight portion, wherein the upwardly extending portion includes a straight portion, and wherein the angle between the straight portion of the downwardly extending portion and the straight portion of the upwardly extending portion is greater than 35 degrees (see Figure 3 for straight portions and a roughly 50 degree angle).
	Batten fails to disclose an attachment portion, the attachment portion comprising an attachment mechanism adapted to connect to a wrist or arm of a user; and a connection portion connecting the attachment portion to the weight receiving portion in a manner where the weight of the one or more items on the contact surface can be transferred to the wrist or arm of the user. Batten also fails to disclose the specific size of his device, thus failing to disclose the distance from the cross bar to the contact surface being from about 2 inches to about 4 inches.
	Regarding the attachment potion, Batten is silent as to just how his weight grip is meant to be used. Emick teaches that it was already known in the art for a weight grip like that of Batten to be attached to a user’s wrist/arm via an attachment portion (wrist strap 60) where a cross bar of the grip is secured within a connection portion (sleeve 71) that attaches the grip to the attachment portion in order to allow a user to utilize a semi-open grip which prevents undue fatigue of hand and forearm while using the grip to move a load (see col. 1 lines 44-47 and col. 4 lines 1-4). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Batten grip with a wrist strap attachment portion and connection portion, the motivation being to allow a user to utilize the Batten grip with a semi-open grip in the manner taught by Emick in order to prevent undue fatigue of the hand and forearm during use.
	Regarding the size of the Batten device, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar dimension), and in this case specifically making the length anywhere between 2 and 4 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that such sizing of the Batten device, specifically within this length range, would allow it to be used in the manner shown by Emick, that is to fit in the palm area of a user’s hand.
Regarding claim 2, Batten as modified above would include a load distribution apparatus according to claim 1, wherein it would be obvious to make the distance from the cross bar to the contact surface be from about 3 to about 3.5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
Regarding claim 3, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the first bar and the second bar together form a double hook configuration, as taught by Batten himself (see Figure 6).
Regarding claim 4, Batten as modified above would include a load distribution apparatus according to claim 1, but again, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar dimension), and in this case specifically making the width from about 1 inch to about 8 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that such sizing of the Batten device, specifically within this width range, would allow it to be used in the manner shown by Emick, that is to fit in the palm area of a user’s hand. That same person of ordinary skill in the art would also have realized through their own available knowledge and reasoning that varying the width dimension would provide a more stable support for wider objects held by a single hand/hook set, where a wider object might tip and rock unpredictably on a narrower hook set but be held more stable on a wider hook set.
Regarding claim 6, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the straight portion of the upwardly extending portion is angled relative to the straight portion of the downwardly extending portion by an angle of from about 35 degrees to about 70 degrees, as taught by Batten himself (Figure 3 shows roughly 50 degrees).
Regarding claim 8, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the extending portion and the bottom portion are sized and shaped to allow the user to selectively grasp the one or more items with the user's fingers and to selectively not touch the one or more items when the one or more items are on the contact surface. The modified Batten device has already been shown above to include all of the presently claimed size and shape limitations. As such, it must be inherently capable of performing the intended function of allowing the user to selectively grasp the one or more items with the user's fingers and to selectively not touch the one or more items when the one or more items are on the contact surface.
Regarding claim 9, Batten as modified above would include a load distribution apparatus according to claim 1, wherein the attachment mechanism comprises a strap adapted to encircle the wrist, as taught by Emick.
Regarding claim 16, Batten as modified above would include a load distribution apparatus comprising: an attachment portion (as taught by Emick), the attachment portion comprising an attachment mechanism adapted to connect to a wrist or arm of a user (as taught by Emick); a weight receiving portion (as taught by Batten), the weight receiving portion comprising a first bar and a second bar, each with a downwardly extending portion, an upwardly extending portion, and a bottom portion connecting the downwardly extending portion and the upwardly extending portion, the bottom portion including a contact surface adapted to receive one or more items to be carried by the user (as taught by Batten), the first and second bars being connected by a cross bar with a distance from the cross bar to the contact surface being from about 2 inches to about 4 inches (see claim 1 rejection rationale above); and a connection portion (as taught by Emick) connecting the attachment portion to the weight receiving portion in a manner where the weight of the one or more items on the contact surface can be transferred to the wrist or arm of the user (as taught by Emick), wherein the first bar and the second bar are spaced from one another by from about 3 inches to about 4 inches (see claim 4 rejection rationale above), the space between the first bar and the second bar creating a space in the downwardly extending portion and the bottom portion that is sized and shaped to allow the user to selectively grasp the one or more items with the user's fingers and to selectively not touch the one or more items when the one or more items are on the contact surface (see claim 8 rejection rationale above).
Regarding claim 17, Batten as modified above would include a load distribution apparatus according to claim 16, wherein it would be obvious to make the distance from the cross bar to the contact surface be from about 3 to about 3.5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
Regarding claim 18, Batten as modified above would include a load distribution apparatus according to claim 16, wherein the downwardly extending portion includes a straight portion and wherein the upwardly extending portion includes a straight portion, and wherein the straight portion of theLAC.201.00 uApplication No: 16/743,899Page 6 of 16pwardly extending portion is angled relative to the straight portion of the downwardly extending portion by an angle of from about 15 degrees to about 80 degrees (as taught by Batten, Figure 3 showing roughly 50 degrees).
Regarding claim 19, Batten as modified above would include a load distribution apparatus according to claim 16, wherein it would be obvious to make the distance from the bottom of the attachment mechanism (where the bottom surface of the crossbar would be) to the contact surface be from about 3 to about 5 inches (this falls within the range of anywhere between 2 and 4 inches set forth as obvious above).
5.	Claims 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2) as applied above, further in view of Sorin (US D845,407 S) and Olsen et al. (US D812,905 S).
Regarding claims 7 and 10, Batten as modified above  would include a load distribution apparatus according to claim 1, but so far fails to include wherein the contact surface is flattened to increase the surface contacting an object when an object in on the contact surface. Batten shows a curved or rounded contact surface but discloses no criticality to such design. Sorin shows similar hand weight hooks made of flat plates with flat edges seemingly around the entire periphery of the hooks. To the degree the actual contact surface itself is not shown, Olsen also shows that it was already known in the art for such contact surfaces to be flat where an article is to be supported. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the hooks of the modified Batten device with flat contact surfaces, where such aesthetic design was already known in the art, as collectively shown by Sorin and Olsen. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Regarding claims 11, 12, 14, and 15, see rejection of claims 2, 3, 1, and 18, respectively, above.
6.	Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US D813,324 S) in view of Emick (US 7,008,355 B2), Sorin (US D845,407 S) and Olsen et al. (US D812,905 S) as applied above, further in view of Smith et al. (US 8,801,060 B1).
	Regarding claims 13 and 21, Batten as modified above would include a load distribution apparatus according to claims 10 and 7, but so far fails to include wherein the contact surface comprises a friction increasing surface treatment.  Smith teaches that it was already known in the art for a lifting device like that of Batten to include a contact surface friction treatment (34) that both protects the object being carried and maintains registration with a particular section of the object being carried (see col. 4 lines 46-55). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the contact surfaces of the modified Batten device with a friction increasing surface treatment, the motivation being to protect and better carry the object, as taught by Smith.
Affidavits
7.	The affidavits under 37 CFR 1.132 filed 9/23/22 are insufficient to overcome the rejections as set forth in this and the last Office action because they contain only opinion evidence that is insufficient to rebut the prima facie case of obviousness. The opinions have been fully considered and any arguments against the applied prior art based on these opinions are commensurate in scope with Applicant’s own arguments which are addressed in full below.
Response to Arguments
8.	Applicant’s arguments filed  have been fully considered but are not persuasive.  The arguments only restate the arguments set forth in the Appeal Brief filed 5/20/22 which are addressed below the same as they were in the Examiner’s Answer mailed 7/28/22. The affidavits contain personal opinions of the applied prior art and some arguments that are in line with Applicant’s own arguments. The personal opinions are noted but do not take away from the prima facie case of obviousness set forth in the rejections 
9.	Applicant argues that Batten lacks the claimed dimensions (Pages 6-7 of Brief). Examiner agrees that Batten, being a design patent, fails to disclose any specific dimensions and notes this is the entire point of the 103 rejection.
	Regarding the 103 rejection, Applicant first argues “the Examiner does not rely on the teachings of any reference in making the Examiner’s conclusion of obviousness. Instead, the Examiner relies on a contention that it would have been an obvious matter of design choice for a person of ordinary skill in the art to have varied the dimensions of the Batten device including the length of the Batten device” (Pages 7-8 of Brief). As set forth in Paragraph 4 in the Final Rejection mailed 6/21/21, “Regarding the size of the Batten device, Batten is silent as to the specific dimensions of his device. It would have been an obvious matter of design choice to have varied the size of the Batten device in any dimension, including its length (from crossbar to contact surface) and width (crossbar dimension), and in this case specifically making the length anywhere between 2 and 4 inches, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that such sizing of the Batten device, specifically within this length range, would allow it to be used in the manner shown by Emick, that is to fit in the palm area of a user’s hand.” Examiner has not relied upon case law alone without any teaching from the prior art. Instead, Examiner has relied upon: (1) the case law; (2) the teachings of Emick, who shows a similar hook device sized and also used as claimed (compare Figure 4 of Emick to Applicant’s Figure 2A); and (3) the knowledge and reasoning of a person of ordinary skill in the art. Examiner believes the rejection establishes a prima facie case of obviousness even if the case law aspect of the rejection is removed.
10.	Applicant as well as both affidavits argue (Pages 8-10 of the Brief) “a person of ordinary skill in the art would not have found it obvious to shorten the length of Batten” because shortening the length would decrease the functional “extension” of the device (see Title of Batten). The length of the original Batten device is unclear. While the Batten title reads “HAND WEIGHT EXTENSION GRIP”, the exact use of the Batten device is not explicitly clear and open to interpretation which does not help one to infer the actual dimensions. Perhaps the Batten device is sized for a user to wrap their entire hand around the horizontal crossbar. Perhaps it is sized for a user to wrap only a few fingers around the horizontal crossbar. Perhaps it is already sized exactly as presently claimed and meant to be used with a wrist strap system as presently claimed where Batten filed a design patent to cover the hook design alone. Being a design patent, it is just not clear which of these is true or not true and they are all possible. In any case, assuming the Batten device is actually being shortened in order to reach the claimed length of 2-4 inches, even with a length of 2-4 inches, it still provides a user with a grip extension of 2-4 inches. Batten never says just how much extension is required for his device to be functional. An extension of 2-4 inches is still an extension and the originally intended use (presumably, based purely on the title “HAND WEIGHT EXTENSION GRIP”) of the Batten device is not destroyed.
11.	Applicant argues “the length recitation of Applicant’s claim 1 is about more than just length” and that “Applicant’s invention and Batten actually have opposing purposes” (Page 9 of the Brief) and goes on to discuss the functionally intended use of the presently claimed invention. Examiner notes that this functionally intended use is already disclosed by Emick and has been considered and factors into the 103 rejection, as set forth in Paragraph 4 of the Final rejection mailed 6/21/21 and discussed in Paragraph 9 above.
12.	Applicant argues that “Examiner has wisely only relied upon Emick to teach the wrist strap and has not relied upon Emick to teach any modification of the size or shape of the Batten extension grip” (Page 11 of the Brief). This is simply not true. See Paragraph 9 above which discusses how Emick was relied upon in the 103 rejection with respect to the size modification to allow the Batten device to fit into the palm area of a user’s hand. Here, Applicant also argues that Emick teaches a specific hook shape that is different than the shape presently claimed which include straight portions and specific angles. Examiner agrees and notes that this is why Emick is no longer being used as the primary reference as it was in the Non-Final rejection mailed 1/12/21 and that the specific hook curvature and angle of Emick does not currently factor into the rejection. Emick is being relied upon purely for the sizing of a hook structure to fit into the palm area of a user’s hand in order to be strapped to the user’s wrist to provide grip assist functionality.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        10/7/22